Exhibit 10.4




TERMINATION AGREEMENT




THIS TERMINATION AGREEMENT, dated as of November 18, 2016 (this “Agreement”) is
entered into by and among ALTISOURCE RESIDENTIAL, L.P., a Delaware limited
partnership, ARNS, INC., a Delaware corporation (together with Altisource
Residential, L.P., the “Sellers”), Altisource Residential Corporation, as
guarantor (the “Guarantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Buyer”). Capitalized terms used and not otherwise defined herein are used as
defined in the Repurchase Agreement (as defined below).


WHEREAS, the Sellers and Buyer entered into that certain Second Amended and
Restated Master Repurchase Agreement and Securities Contract, dated as of
September 30, 2015 (as amended, supplemented, restated or otherwise modified to
the date hereof, the “Repurchase Agreement”);


WHEREAS, pursuant to the Repurchase Agreement, Sellers sold to Buyer certain
Assets and all related rights in and interests related to such Assets to Buyer
with a simultaneous agreement by Buyer to transfer to the applicable Seller and
for such Seller to repurchase such Assets in a repurchase transaction at a date
not later than the Facility Termination Date against the transfer of funds by
such Seller representing the Repurchase Price for such Assets;


WHEREAS, the parties hereto desire to terminate the Repurchase Agreement; and


WHEREAS, contemporaneously with the termination of the Repurchase Agreement, the
parties hereto also desire to terminate all other Repurchase Documents other
than the Guarantee Agreement;


NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:


SECTION 1.Termination. Effective as of the date hereof, the parties hereto
acknowledge and agree that the “Facility Termination Date” with respect to the
Repurchase Agreement shall be November 18, 2016. In accordance therewith:
(a)     on the Facility Termination Date, the Seller has repurchased all of the
Purchased Assets subject to Transactions on such date, as set for on Schedule 1
hereto, by paying to Buyer the outstanding Repurchase Price therefor, less the
amount contained in the Price Differential Maintenance Account, and satisfying
all other outstanding Repurchase Obligations in full;
(b)    the Repurchase Agreement (except the obligations under the Repurchase
Agreement that arose prior to the Facility Termination Date and that pursuant to
the terms thereof survive the termination thereof, which shall solely be an
obligation of the Guarantor as set forth in Section 2 and Section 3 hereof) and
all of the Repurchase Documents (except the obligations under such Repurchase
Documents that arose prior to the Facility Termination Date and that pursuant to
the terms thereof survive the termination thereof, which shall solely be an
obligation of the Guarantor







--------------------------------------------------------------------------------




as set forth in Section 2 and Section 3 hereof) other than the Guarantee
Agreement are hereby terminated in accordance with their respective terms;
(c)    Buyer hereby releases all of the security interests granted to Buyer
created pursuant to the Repurchase Agreement; and
(d)    each Seller hereby authorizes Buyer to, and Buyer shall file or cause to
be filed any such financing statement amendments or other documents necessary to
terminate the security interests granted to Buyer under the Repurchase Agreement
in conjunction with the termination of the Repurchase Agreement and the
Repurchase Documents.
SECTION 2.    Release.
Buyer and Sellers acknowledge and agree that all of the obligations of the
Master Series Trusts under the Repurchase Agreement and the other Repurchase
Documents have been paid in full and are satisfied, and Buyer and the Master
Series Trusts have no further obligations thereunder. In consideration of the
agreements hereunder, effective upon the receipt by Buyer of the Repurchase
Price, Buyer, the Master Series Trusts and each of their respective successors
and assigns, hereby forever waive, release and discharge any and all claims,
causes of action, costs, expenses and damages that they now have or hereafter
may have, of whatsoever nature and kind, whether known or unknown, whether now
existing or hereafter arising, whether existing at law or in equity against each
other party, and each of their respective successors and assigns, based on facts
or circumstances, whether or not known, in each instance arising out of, related
to, or in connection with the Repurchase Agreement and the other Repurchase
Documents. Notwithstanding anything herein to the contrary, the Guarantor shall
remain liable under the Guaranty for any obligations that survive the
termination of the Repurchase Agreement or Repurchase Documents.
SECTION 3.    Acknowledgment by Guarantor.
Guarantor hereby acknowledges and agrees that, notwithstanding anything to the
contrary in the Guarantee Agreement (including, without limitation, Section 2(d)
of the Guarantee Agreement), the Guarantee Agreement remains in full force and
effect, and Guarantor shall remain liable thereunder for any Guarantor
Obligations (as defined in the Guarantee Agreement) under the Repurchase
Agreement or other Repurchase Documents that survive termination of the
Repurchase Agreement or such Repurchase Documents, including, without
limitation, any trailing reasonable and documented out-of-pocket legal fees and
expenses of Buyer under the Repurchase Agreement and Repurchase Documents.
SECTION 4.    Miscellaneous.
4.1    No Waiver. The execution, delivery and effectiveness of this Agreement
shall not operate as a waiver of any right, power or remedy of any Person under
the Repurchase Agreement or any other document, instrument or agreement executed
in connection therewith, nor constitute a waiver of any provision contained
therein.


2    
        

--------------------------------------------------------------------------------




4.2    Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
4.3    Headings. The descriptive headings of the various sections of this
Agreement are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.
4.4    GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AGREEMENT, THE
RELATIONSHIP OF THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES WILL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
[Remainder of page left intentionally blank]




3    
        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duty authorized, as of the date first above
written.




ALTISOURCE RESIDENTIAL, L.P.


By: Altisource Residential GP, LLC, its general partner


By: Altisource Residential Corporation, the sole member of the general partner


By:                         
Name:
Title:






[signatures continue]




[Signature Page to Termination Agreement (Wells/Altisource – Loan Facility)]



--------------------------------------------------------------------------------





ARNS, INC.


By:                         
Name:
Title:








[signatures continue]


[Signature Page to Termination Agreement (Wells/Altisource – Loan Facility)]



--------------------------------------------------------------------------------





ALTISOURCE RESIDENTIAL CORPORATION,
as Guarantor


By: ________________________________    
Name:
Title:






[signatures continue]


[Signature Page to Termination Agreement (Wells/Altisource – Loan Facility)]



--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION


By: ________________________________    
Name:
Title:
























[End of signatures]








[Signature Page to Termination Agreement (Wells/Altisource – Loan Facility)]



--------------------------------------------------------------------------------






SCHEDULE 1


REPURCHASED ASSETS


1.
ARLP Trust 3 - SUBI QRS-L Certificate

2.
ARLP Trust 5 - SUBI QRS-L Certificate

3.
ARLP Trust 6 - SUBI QRS-L Certificate

4.
ARLP Securitization Trust Trust 2014-1 - SUBI QRS-L Certificate

5.
ARLP Securitization Trust Trust 2014-2 - SUBI QRS-L Certificate






